Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to disclose or fairly suggest an entry support system which supports entry of an externally located person to a closed space provided with an entrance, the entry support system comprising: an internal user recognition unit configured to recognize an internal user located inside the closed space; a registered user authentication unit configured to determine whether the internal user is a registered user for whom predetermined registration is performed or an unregistered user for whom the predetermined registration is not performed; a first identification information acquisition unit configured to refer to a first user database in which information of the registered user is recorded, and acquire first identification information which is identification information of a first related person in a first predetermined relation with the registered user; an externally located person recognition unit configured to recognize the externally located person located in an area around the closed space; a first related person authentication unit configured to determine whether or not the externally located person is the first related person based on the first identification information when the externally located person is recognized by the externally located person recognition unit in a state where the internal user determined as the registered user by the registered user authentication unit is recognized by the internal user recognition unit; and an entry permission unit configured to execute entry permission processing for enabling the entry of the externally located person to the closed space from the entrance when the externally located person is determined as the first related person by the first related person authentication unit.
Regarding claim 5, the prior art fails to disclose or fairly suggest an entry support method executed by a computer in order to support entry of an externally located person to a closed space provided with an entrance, the entry support method comprising: an internal user recognition step of recognizing an internal user located inside the closed space; a registered user authentication step of determining whether the internal user is a registered user for whom predetermined registration is performed or an unregistered user for whom the predetermined registration is not performed; a first identification information acquisition step of referring to a first user database in which information of the registered user is recorded, and acquiring first identification information which is identification information of a first related person in a first predetermined relation with the registered user; an externally located person recognition step of recognizing the externally located person located in an area around the closed space; a first related person authentication step of determining whether or not the externally located person is the first related person based on the first identification information when the externally located person is recognized by the externally located person recognition step in a state where the internal user determined as the registered user by the registered user authentication step is recognized by the internal user recognition step; and an entry permission step of executing entry permission processing for enabling the entry of the externally located person to the closed space from the entrance when the externally located person is determined as the first related person by the first related person authentication step.
Regarding claim 6, the prior art fails to disclose or fairly suggest a non-transitory computer-readable storage medium storing an entry support program which is executed by a processor of an entry an externally located person recognition unit configured to recognize the externally located person located in an area around the closed space; a first related person authentication unit configured to determine whether or not the externally located person is the first related person based on the first identification information when the externally located person is recognized by the externally located person recognition unit in a state where the internal user determined as the registered user by the registered user authentication unit is recognized by the internal user recognition unit; and an entry permission unit configured to execute entry permission processing for enabling the entry of the externally located person to the closed space from the entrance when the externally located person is determined as the first related person by the first related person authentication unit.
Dependent claims 2-4 are allowed with their base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS D ALUNKAL whose telephone number is (571)270-1127. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS D ALUNKAL/Primary Examiner, Art Unit 2687